Citation Nr: 0405754	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-09 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the reduction in the disability rating for 
hyperthyroidism, status post radioiodine ablation with 
secondary hypothyroidism, from 30 percent to 10 percent 
disabling effective from December 1, 2002 was proper.


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from November 1991 
until September 1996.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which reduced the appellant's disability 
rating for hyperthyroidism, status post radioiodine ablation 
with secondary hypothyroidism, from 30 percent to 10 percent 
disabling effective from December 1, 2002.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant is service-connected for hyperthyroidism, 
status post radioiodine ablation with secondary 
hypothyroidism, a disability for which a 30 percent 
disability rating was assigned from September 10, 1996.

2.  In a September 2002 rating decision, the 30 percent 
disability rating for hyperthyroidism was reduced to a 10 
percent disability rating.  This reduction did not comply 
with 38 C.F.R. § 3.344 (2003).


CONCLUSION OF LAW

The September 2002 rating decision which reduced the 
appellant's disability rating for hyperthyroidism from 30 
percent to 10 percent disabling was improper.  38 C.F.R. 
§ 3.344 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In this case, the appellant was not provided with a VCAA 
notification letter.  However, in light of the favorable 
decision contained herein, that is, the restoration of the 
appellant's 30 percent disability rating for service-
connected hyperthyroidism, it is clear that sufficient 
evidence was developed in this case in this respect.  
Therefore, the appellant is not prejudiced by the Board's 
decision not to remand the case for further VCAA notice.



With respect to VA's duty to assist the appellant, VA has no 
outstanding duty to assist the appellant in obtaining any 
additional information or evidence.  The record contains 
service medical records, private medical records, VA medical 
records, and lay statements.  Furthermore, VA has obtained 
all evidence identified by the appellant.  The appellant has 
not referenced any outstanding records or information that he 
wanted VA to obtain.  Therefore, the RO has obtained all 
relevant evidence from every source indicated by the 
appellant.

Under the VCAA, the duty to assist also includes providing an 
examination to the appellant.  The appellant is this case has 
been afforded several VA examinations.  As discussed in 
further detail below, the record contains sufficient medical 
evidence for the Board to base its decision.  Furthermore, 
the appellant is not prejudiced by the Board's decision not 
to provide an additional VA examination, as the appellant's 
claim is granted in full. 

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  


II.  Propriety of the Reduction of the Appellant's Disability 
Rating for Service-Connected Hyperthyroidism

When implementing a rating reduction, the RO must comply with 
certain procedural requirements.  In cases where a disability 
rating is especially longstanding, the appellant has been 
provided with safeguards prior to a reduction in rating.  
These safeguards are codified at 38 C.F.R. § 3.344 (2003).  
When the originating agency fails to consider these criteria, 
the rating reduction is deemed void ab initio.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992);  Brown v. 
Brown, 5 Vet. App. 413 (1993).  The provisions apply to 
rating disabilities which have continued at the same level 
for a period of 5 years or more. 38 C.F.R. § 3.344(c) (2003).

Here, the appellant's 30 percent rating for hyperthyroidism 
was effective from September 10, 1996.  The reduction was 
effective December 1, 2002, or after the 30 percent rating 
was in effect more than 5 years.  Thus, the protections of 38 
C.F.R. § 3.344 apply.

Under 38 C.F.R. § 3.344, a rating specialist must ensure that 
the examination upon which reduction is based is full and 
complete in the context of the history of the disability.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings for diseases subject to 
temporary or episodic improvement, will not be reduced on the 
basis of any one examination, except in those instances where 
all of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  The list 
of diseases subject to temporary improvement is not 
exhaustive, and the Board finds, after resolving reasonable 
doubt in favor of the appellant, that hyperthyroidism is such 
a condition. 38 U.S.C.A. § 5107(b) (West Supp. 2002).

Moreover, where material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Rating boards encountering a change of 
diagnosis will exercise caution in the determination as to 
whether a change in diagnosis represents no more than a 
progression of an earlier diagnosis, an error in a prior 
diagnosis, or possibly a disease entity independent of the 
service-connected disability.  38 C.F.R. § 3.344(a) (2003).

A claim as to whether a rating reduction was proper "must be 
resolved in the appellant's favor unless 'the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.'"  Brown, 5 Vet. App. at 421 (citing Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990)).  The Board emphasizes 
that a rating reduction case focuses on the propriety of a 
rating reduction, and is not the same as an increased rating 
issue.  Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this case, the RO failed to consider 38 C.F.R. § 3.344, 
and failure to consider 38 C.F.R. § 3.344 renders the rating 
decision void ab initio.  As stated above, 38 C.F.R. § 3.344 
applies, as the appellant's reduction was effective December 
1, 2002, or after her 30 percent rating for hyperthyroidism 
was in effect for more than 5 years.

In this regard, the Board also points out that, even if 38 
C.F.R. § 3.344 had been considered, there is insufficient 
medical evidence of record that establishes that the 
appellant's service-connected hyperthyroidism improved.  For 
example, the September 2001 VA examination was the sole basis 
of the reduction.  Furthermore, this limited medical evidence 
does not clearly demonstrate a sustained improvement of the 
appellant's hyperthyroidism.  Therefore, the reduction was 
improper and the appellant's rating for hyperthyroidism 
cannot be reduced solely on the basis of the September 2001 
VA examination.

Accordingly, the Board finds that the reduction from 30 
percent to a 10 percent disability rating, effectuated by the 
rating decision in September 2002, was not in accordance with 
the requirements of regulation.  Therefore, the Board finds 
that the failure of the originating agency to take into 
account the provisions of 38 C.F.R. § 3.344 renders the 
reduction void ab initio.  Therefore, the 30 percent rating 
for hyperthyroidism must be restored.


ORDER

The reduction of the 30 percent disability rating for 
service-connected hyperthyroidism effectuated by the 
September 2002 rating decision was not warranted, and the 
appellant's appeal is granted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



